Citation Nr: 0417962	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1976 to December 
1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board observes that the veteran's claim of entitlement to 
service connection for a bilateral foot disorder was first 
considered and denied by the RO in January 1979 and April 
1980 rating decisions, which the Board confirmed 
in a November 1981 decision.  See 38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. § 20.1104 (2003) (when the Board affirms a 
determination of the RO, that determination is subsumed by 
the final appellate decision).

The RO and Board more recently denied the veteran's petition 
to reopen the claim in decisions issued in July 1991, January 
1994 and December 1999, respectively.

Although the RO, in its more recent August 2002 decision at 
issue, initially determined whether new and material evidence 
had been received to reopen the claim, the Board also must 
make this threshold preliminary determination, regardless, 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  So the issue on appeal is whether new and 
material evidence has been received to reopen the claim for 
service connection for a bilateral foot disorder.



When this case was before the Board in January 2004, the 
Board remanded it for further development-namely, scheduling 
the veteran for a videoconference hearing before a Veterans 
Law Judge (VLJ) of the Board, as the veteran had requested in 
his February 2003 substantive appeal (VA Form 9).  But in an 
April 2004 statement, the veteran indicated that he was 
canceling his request for a hearing before the Board.  There 
are no other hearing requests of record, so the Board deems 
his request for a Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2003).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed December 1999 decision, the Board denied 
the veteran's petition to reopen his previously denied claim 
of entitlement to service connection for a bilateral foot 
disorder.

3.  The additional evidence submitted since that December 
1999 Board decision is cumulative of evidence previously of 
record and does not provide the facts necessary to 
substantiate the claim of entitlement to service connection 
for a bilateral foot disorder.




CONCLUSIONS OF LAW

1.  The Board's December 1999 decision denying the veteran's 
petition to reopen a claim of entitlement to service 
connection for a bilateral foot disorder is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2003).

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2002 rating 
decision appealed and the December 2002 statement of the 
case, as well as the March 2002 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the March 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
That type of notice is what is specifically contemplated by 
the VCAA.  

While, in the March 2002 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
60 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that March 
2002 VCAA letter.  See also the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This 
new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several opportunities to 
submit additional evidence in support of his claim.  But he 
and his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the March 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
petition to reopen his claim of entitlement to service 
connection in August 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that decision, the 
court held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id.  The AOJ in this case is the RO in Winston-Salem, and the 
RO did just that.  Consequently, the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

As already mentioned, the veteran's claim of entitlement to 
service connection for a bilateral foot disorder was first 
considered and denied by the RO in a January 1979 rating 
decision.  The claim was originally denied on the basis that 
problems, such as flat feet, mild clone toe and callosity, 
pre-existed service and were not aggravated thereby.  In 
making this determination, the RO relied upon the veteran's 
service medical records, which reflect that he complained of 
warts and calluses on the toes of both feet about four days 
after entering service.  He was treated and placed on 
physical profile during service for diagnoses of plantar/feet 
calluses, bilateral metatarsal head pain, metatarsalgia, 
falling arches/flat feet, and plantar warts.  An August 1977 
 report of medical examination for medical board purposes 
shows diagnoses of mild clone toe and prominence of the 
metatarsal head callosity.  The report of medical examination 
dated in August 1978, at discharge, notes bilateral 
metatarsalgia with extreme hypercallosity.  

In February 1980, the veteran presented for a VA examination 
of his feet, which revealed mild splaying of the metatarsal 
arches with mild hallux valgus deformities, bilaterally, as 
well as dorsal callosities on the right third and left second 
toes.  The examiner stated that the veteran's foot problems 
were not aggravated by his service.  And, in April 1980, the 
RO continued to deny the veteran's claim on the basis of this 
opinion.  He appealed to the Board.

In a final decision dated in November 1981, the Board denied 
service connection for bilateral foot disabilities, finding 
that such disorders had pre-existed service and were not 
aggravated thereby.  The Board's decision relied upon the 
veteran's service medical records, as described above.  The 
Board also relied upon a statement dated in August 1981, from 
the Chief of Podiatry Services for the West Point Army 
Medical Department Activity, which reported evaluation of the 
veteran on a routine basis at two-month intervals for 
moderately painful foot conditions since March 1980, with 
treatment that included debridement of painful hyperkeratotic 
lesions.  The stated diagnoses were as follows:  an 
inflexible hammertoe deformity on the second digits 
bilaterally with dorsal hard corns; discreet hyperkeratosis 
at the second metatarsal and fifth metatarsal phalangeal 
joints areas bilaterally; bilateral causalgia; and bilateral 
metatarsalgia.  In addition, the Board noted the veteran's 
testimony at a Board hearing in August 1981, where he argued 
that the only foot problem he had prior to service was warts 
and calluses on his feet and that there had been no pre-
service diagnosis of pes planus.  He further testified that 
he developed foot pain during basic training, after marching 
a long distance, and that he kept complaining of foot 
problems after that.  He also testified that he was first 
told he had flat feet in about 1977, while stationed in 
Germany.  He indicated that prior to service he had had foot 
calluses trimmed on one occasion and that his mother had made 
him go to the doctor at that time.  See August 1981 
transcript. 

In June 1991, the veteran requested that his claim based on 
service connection for disability of the feet be reopened and 
submitted partial records from Womack Army Hospital.  These 
records indicate that the veteran underwent nerve conduction 
tests of his lower extremities, which showed that the veteran 
had bilateral medial and lateral plantar nerve sensory 
neuropathies.  The RO denied the claim in a decision dated in 
July 1991 based on the lack of new and material evidence, as 
the report from Womack Army Hospital did not show that the 
veteran's foot disorders were incurred or aggravated by his 
service.  He did not appeal.  

In November 1993, the RO received a report of an October 1993 
examination reflecting the veteran's complaints of bilateral 
foot pain and tingling of 15 years' duration.  Diagnoses 
included bilateral foot pain and probable neuromas.  
The examining physician noted that the veteran's foot 
condition was chronic and that orthotics would be made to 
improve his symptoms.  In a decision dated in January 1994, 
the RO denied reopening the veteran's claim and notified him 
of that determination by letter dated in February 1994.  He 
again did not appeal.

In January 1998, the RO received the veteran's request to 
reopen his claim, accompanied by a lay statement from his 
spouse.  She reported that she had met the veteran in 1977 
and that during service he had had operations on his feet, 
requiring him to use crutches, and that after the operations 
he continued to have foot problems.  She related that the 
veteran had complained that the nerves in his feet had been 
cut.  In March 1998, the veteran testified at an RO hearing.  
He testified that prior to service he never had any problems 
with his feet.  He reported that once in service he was 
required to wear combat-type boots and participate in basic 
training and that within several days he developed blisters 
on his feet.  He stated that these blisters became 
aggravated.  He also reported that he developed plantar warts 
several months after entering service and that he had them 
removed with sulfuric acid.  The veteran's representative 
argued that the veteran's claim was new, based on his plantar 
warts and calluses and not part of his original claim that 
was based on structural problems with his feet.  See March 
1998 transcript.  

The RO, in a June 1998 rating decision, considered the 
evidence submitted, including the veteran's testimony, and 
found that, while the evidence submitted by the veteran was 
indeed new, it nonetheless was not material as it had no 
reasonable possibility of changing the RO's previous 
decision.  The veteran appealed.

The veteran testified at a Travel Board hearing in September 
1999, stating that he had had corns on the top of his toes 
prior to entering service but that he had had no problems 
with the underside of his toes/feet prior to service.  He 
also testified that a few weeks after arriving in Germany for 
duty, his feet were treated with acid and surgery.  About a 
month later his feet started tingling and burning and that he 
had been told at Womack Army Hospital that someone (other 
than the veteran) had done nerve damage to his feet.  The 
veteran also testified that since service he had been treated 
three or four times for his feet; he later stated that over 
the past 20 years he had been to "so many foot doctors," 
all of whom told him that nothing could be done for him.  See 
September 1999 transcript.

In December 1999, the Board confirmed the RO's decision, 
finding that the veteran's statements were not new, 
representing merely a reiteration of previously extended 
arguments, which the RO considered at the time of its 1994 
decision.  Likewise, the Board found that the statement from 
the veteran's spouse, although technically "new," 
represented the same, already considered arguments, merely 
put forth by a different individual.  The Board concluded 
that the record was negative for any competent new evidence 
that was material to the etiology of the veteran's foot 
disabilities, such that it related any existing bilateral 
foot disorder to his period of military service by way of 
incurrence or aggravation.  

In October 2001, the veteran filed his current petition to 
reopen his claim for service connection for a bilateral foot 
disorder.  The RO approached his claim properly, as an issue 
of whether new and material evidence had been received to 
reopen this previously denied claim.  And in an August 2002 
decision, the RO found that the evidence received since the 
prior denials was new, but still not material, as the records 
submitted by the veteran, from Eastern Carolina Medical 
Center and Womack Army Hospital, did not show that his 
bilateral foot disorder was related to his service in the 
military.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett at 1384.  See, 
too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that no such evidence has been submitted, then 
the analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  In this regard, the Board notes 
that the RO, as previously mentioned, adjudicated the 
veteran's claim as an issue of whether new and material 
evidence had been submitted to reopen his previously denied 
claim in the August 2002 rating decision.  But still, the 
appropriate method of analysis for the Board is to first make 
this determination, itself, and only then-if the Board 
agrees that new and material evidence has been submitted, can 
the Board reopen the claim and adjudicate it on the full 
merits.

As a general rule, a decision by the Board is final and 
binding on a veteran unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court), or some other exceptional circumstance such as the 
decision was clearly and unmistakably erroneous (CUE).  See 
38 U.S.C.A. §§ 5109A, 7103(a) (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.1100(a), 20.1103, 20.1104 (2003).  
When the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  

In this case, the veteran did not file a motion for 
reconsideration or an appeal to the United States Court of 
Appeals for Veterans Claims.  He also has not alleged CUE.  
Therefore, the Board's December 1999 decision is final and 
binding on him based on the evidence then of record and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 
20.1104.  If, however, there is new and material evidence 
since that decision, the Board must reopen the claim and 
review the former disposition of it.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).



The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).  If all of these tests are 
satisfied, the claim must be reopened.

Additional evidence has been added to the record since the 
Board's December 1999 decision denying the veteran's petition 
to reopen his previously denied claim of service connection 
for a bilateral foot disorder.  This evidence, as mentioned 
earlier, includes records from the Eastern Carolina Medical 
Center, dated in August and September 2001, which show the 
veteran was diagnosed with slowly progressive peripheral 
neuropathy following complaints of "pins and needles" on 
the bottom of his feet for many years.  In addition, he 
submitted another copy of the June 1991 records from the 
electrodiagnostic testing performed at Womack Army Hospital.  
He also reiterated that he was treated in service for his 
feet problems and argued that he should be service connected 
for his bilateral foot disorders.

The veteran also submitted November and December 2003 VA 
medical records.  The November 2003 record showed treatment 
for low back, knee, and foot pain.  The December 2003 record 
showed that the veteran complained of painful second 
metatarsals, bilaterally, since 1979.  He reported that he 
had calluses in this area, which were trimmed during service, 
but worsened since then.  He related that he had pain on 
ambulation and when wearing "shoe gear."  Examination was 
negative for edema, cellulites, and edema.  Dorsalis pedal 
pulses were 2 out of 4 and posterior tibial pulses were 1 out 
of 4.  His skin and musculature were normal.  There was 
bilateral hyperkeratosis with hypertrophic scar tissue and 
palpable plantar-flexed second metatarsals bilaterally.  X-
rays showed hallux abducto valgus with bunion deformity 
bilaterally, a short first metatarsal bilaterally, and 
plantar-flexed second metatarsals bilaterally.  The diagnosis 
was painful plantar-flexed second metatarsals with associated 
lesions bilaterally.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
The veteran's records from Womack Army Hospital, while 
partially new, in that the previously submitted copy was 
incomplete, is already of record and thus, cumulative and 
redundant.  Further, although his records from Eastern 
Carolina Medical Center and the VA medical records are new, 
in that they were not previously of record, these records are 
not material to his claim for service connection for a 
bilateral foot disorder because these records do not address 
what was missing at the time of the December 1999 Board 
decision, even when considered with the other evidence as a 
whole and, thus, are cumulative.  What was missing at the 
time of the December 1999 Board decision, and all prior 
rating and Board decisions, was evidence suggesting the 
veteran's bilateral foot disorders were either incurred or 
aggravated during his military service.  The records from 
Eastern Carolina Medical Center and the VA medical records 
refer only to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current bilateral foot 
disorders.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).  In short, the private 
and VA medical records are not both new and material because 
they do not show a causal relationship between his service in 
the military and any symptomatology or diagnoses related to 
his bilateral foot disorders, nor do they otherwise verify 
the circumstances of his service.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 
6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board also acknowledges the veteran's arguments that he 
should be entitled to service connection because he was 
treated for bilateral foot problems during his service.  
However, merely reiterating previously made arguments, 
without this independent verification, is insufficient 
grounds to reopen his claim.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decisionmaker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of for service connection for a bilateral foot 
disorder.  And in the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
bilateral foot disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



